DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated January 25, 2021 is acknowledged. 
Priority
This application is a CIP of 15/624,425 (US Patent 10,238,496) filed on 06/15/2017, and claims benefit in provisional application 62/431,076 filed on 12/07/2016.
Application 15/624,425 is a divisional of 14/509,719 (US Patent 9,763,788) filed on 10/08/2014. Application 14/509,719 is a CIP of 13/947,770 (US Patent 8,936,805) filed on 07/22/2013, which claims benefit in provisional application 61/800,588 filed on 03/15/2013 and is a CIP of application 11/519,316 (US Patent 8,518,123) filed on 09/11/2006, which claims benefit in provisional application 60/715,841 filed on 09/09/2005 and provisional application 60/726,383 filed on 10/13/2005. Application 14/509,719 is a CIP of application 13/947,827 (abandoned) filed on 07/22/2013, which claims benefit in provisional application 61/800,588 filed on 03/15/2013.
The examiner acknowledges that the ADS filed on 12/09/2019 is consistent with the cross-reference information provided on the first page of the specification.

None of the priority applications provide support for insoluble materials selected from gold, copper, or combination thereof.
Claim Status
Claims 39-42 and 47-51 are pending and examined. Claims 1-38 and 43-46 were cancelled. Claims 39, 49, and 51 were amended.
Withdrawn Claim Rejections -35 USC § 112
Rejections of claims 39-43 and 47-51 are withdrawn because claim 39 was amended by deleting the list of shapes, claim 43 was cancelled, and claims 38-42 and 47-51 no longer depend from a claim reciting new matter. 
Rejections of claims 39-42 and 47-51 are withdrawn because claim 39 was amended by deleting the list of shapes, claim 43 was cancelled, and claims 38-42 and 47-51 no longer depend from an indefinite claim.   
Withdrawn Claim Rejections -35 USC § 102
Rejections of claims 39, 40, 42, 43, 48, 49, and 50 as being anticipated by Zheng (Biomaterials, 2010 December, 31(35): 9293-9300) as evidenced by Zhai (Frontiers in Microbiology, Volume 7, Article 1123, Published July 2016, pages 1-9) are withdrawn because claim 39 was amended by deleing silver. Zheng does teach gold or copper. Applicant’s arguments traversing these rejections are moot because rejections are withdrawn. 
Withdrawn Claim Rejections – 35 USC § 103

New Claim Rejections – 35 USC § 112
Necessitated by Amendment 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 49 was amended to require “(ether or ester urethanes)” and claim 51 was amended by replacing “calcium phosphate” with “calcium phosphate/sulfate derivatives”. The application was reviewed and neither limitation appears in the application as filed. Applicant is requested to point to the page and line number where the limitation is supported. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 was amended to recite (ether or ester urethanes). The claim is indefinite because it is not clear if the text in parentheses is required or optional. 
New Claim Rejections - 35 USC §103
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention/s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 39-42 and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US Patent 8,518,123 B2 Date of Patent August 27, 2013) and Heo et al. (Journal of Materials Chemistry B, published 2014, pages 1584-1593).
The claims encompass a scaffold useable for tissue regeneration comprising a three-dimensional structure as described in the claims.
The teachings of Jensen are related to a layered porous structure for the repair of damaged tissue (Abstract). Jansen teaches a biocompatible implement for bone and tissue regeneration comprising a layered structure with alternating layers formed of a bioresorble polymer carrier and of a bone or tissue forming material applied to a major surface of the polymer carrier (Column 2 lines 48-67).
Regarding claim 39, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous implant comprising a 3D structure comprising a mixture of one or more biocompatible and biodegradable polymers and drugs wherein the structure comprises interconnected channels and pores, where the implant has a shape and dimensions for positioning in a surgical site, with a reasonable expectation of success because Jensen teaches a system for bone repair comprising at least one polymer matrix formed from biocompatible polymers and having a drug mixed in the matrix and placed on the surface to the system (column 4 lines 26-52) and wherein the system comprises different shapes and dimensions required for a bone mass which is required to be regenerated (column 5 lines 27-37). It would have been obvious to have selected polylactide as the polymer because Jensen teaches polylactide as a suitable polymer for making the implant (column 6 lines 12-21). It would have been obvious to have added a biologically active macromolecule for differentiation and tissue building including growth factors because Jensen 
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness.
The claimed product is described as a product by process. The scaffold in Jensen could have been obtained by processes described by the present claims, absent evidence to the contrary. See MPEP 2113. The claimed product is obvious over Jensen because it is structurally the same as the polymer matrix described by Jensen. The matrix described in Jensen is a three dimensional structure having a tunable porosity with interconnected pores and channels along with adjustable dimensions and it is formed of polylactide (relevant to the first medium comprising one or more biocompatible and biodegradable polymers) and about 27 nm gold  nanoparticles (relevant to the third medium comprising fillers of one or more insoluble materials having structures with dimensions between 1 nm to 5 mm). The one or more soluble materials of the second medium and an agent of the fourth medium are not required to be in final product, as shown by instant claim 39 which describes removing the second medium and the fourth medium from the composite. The claimed particle size range of fillers is obvious because it encompasses about 27 nm described by Heo.
Regarding claim 40, the scaffold in Jensen is structurally identical to the claimed scaffold and it would have been capable of incorporating nanoparticles, cells, bioactive materials, growth factors, and/or tissue regeneration enhancing drugs therein.

Regarding claim 42, it would have been obvious to have formed the structure having a shape and size conforming to a shape and size of corresponding tissue that needs to be regenerated, with a reasonable expectation of success because Jensen teaches providing an implant structure with long-term dimensional stability and sized to conform to the size and shape of implant sites in the body (column 2 lines 26-28).
Regarding claim 47, Jensen teaches drying the polymer/drug solution under reduced pressure (column 6 lines 64-67), but does not teach pore sizes. It would have been obvious to have made the polymer matrix having a pore size in the micron range, with a reasonable expectation of success because Jensen teaches 10-300 micron pore size as a suitable range of the porous bone particle layer (column 7 lines 51-56). The claimed pores size range is obvious because it encompasses the prior art pore size ranges. Jensen does not teach the surface area per gram of scaffold, however the claimed range is obvious over Jensen because Jensen teaches a scaffold that is structurally identical to the claimed scaffold and it would have been reasonable to conclude that the scaffold in Jensen has the same properties as the claimed scaffold including the surface area per gram of scaffold. Furthermore, the present application was reviewed and there is no evidence that the claimed range of surface area per gram of scaffold is critical.

Regarding claim 49, Jensen teaches polylactide.
Regarding claim 50, the one or more soluble materials is not required to be in the scaffold since it is described as being removed by the fourth medium. Claim 50 describes properties of the one or more soluble materials. Claim 50 is a product by process claim. Jensen’s scaffold could have been formed by claimed process, absent evidence to the contrary.
Regarding claim 51, it would have been obvious to have included hydroxyapatite crystals into the polymer matrix, with a reasonable expectation of success because Jensen teaches forming the polymer matrix by mixing a polymer in a solution with a suitable solvent and other substances including hydroxyapatite crystals and antibiotics (column 6 lines 48-58). It would have been obvious to have selected hydroxyapatite crystals having a nano size or micron size, with a reasonable expectation of success Jensen teaches that nanoparticles and microparticles of hydroxyapatite are suitable for making the scaffold (column 7 lines 34-39).	
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617